Title: From Thomas Jefferson to United States Congress, 26 February 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate and H. of R. of the US.
                     Feb. 26. 08
                  
                  I inclose for the information of Congress, letters recently recieved from our ministers at Paris & London, communicating their representations against the late decrees & orders of France and Great Britain, heretofore transmitted to Congress. these documents will contribute to the information of Congress as to the dispositions of those powers, & the probable course of their proceedings towards Neutrals, and will doubtless have their due influence in adapting the measures of the legislature to the actual crisis.
                  Altho’ nothing forbids the general matter of these letters from being spoken of without reserve, yet as the publication of papers of this description would restrain injuriously the freedom of our foreign correspondence, they are communicated, so far, confidentially, and with a request that, after being read to the satisfaction of both houses, they may be returned. 
                  
                     Th: Jefferson 
                     
                     
                  
               